DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,050,717. Although the claims at issue are not identical, they are not patentably distinct from each other because the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,050,717. Although the claims at issue are not identical, they are not patentably distinct from each other because the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,050,717. Although the claims at issue are not identical, they are not patentably distinct from each other because the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,050,717. Although the claims at issue are not identical, they are not patentably distinct from each other because the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manik et al. (US Publication 2003/0174714).
Regarding claim 1, Manik teaches a mobile device for wirelessly communicating data over a network using millimeter wave technology, the mobile device comprising: 
 	a plurality of ports; (i.e. fig. 1 shows multiple interfaces (114, 112))
 	an application programming interface (API); (i.e. fig. 1 shows a DHCP agent and server helps with user configuration of the CPE device; see paragraphs 23, 24)
 	a memory storing a software application;  an integrated circuit coupled to the plurality of ports, the API, and the memory, said integrated circuit programmed to:  (i.e. fig. 1 shows a processor and memory for saving and executing programmed instructions like the transfer and conversion of packets; see paragraphs 18, 19)
 	receive a data packet from the network at one of the plurality of ports, (i.e. fig. 1 shows the device (102) may receive a packet from a Ethernet network (112, 130))
 	authenticate the data packet, (i.e. fig. 1 shows the ethernet packet may be then passed to PPPoE, which inherently provides authorization, encryption and compression functions (134))
 	encapsulate the data packet into a fixed cell frame, wherein the fixed cell frame is a time division multiple access frame, (i.e. fig. 1 shows the ethernet packet may be encapsulated into an ATM cell which is of fixed size and utilized Asynchronous TDM (time division multiplexing)(136, 136)) and 
transmit the fixed cell frame to the network using millimeter wave technology. (i.e. the ATM network inherently and by design utilizes SONET which transports the fixed length ATM cells at a rate up to 40GHz, within the range of MMW)
Regarding claim 2, Manik teaches the mobile device of claim 1, further comprising a switch configured to move the data packet between the plurality of ports at various data rates. (i.e. fig. 1 shows the CPE supports moving packets between the Ethernet and ATM networks both support different data rates)
Regarding claim 3, Manik teaches the mobile device of claim 1, wherein the integrated circuit executes the software code in order to authenticate the data packet. (i.e. fig. 1 shows the ethernet packet may be then passed to PPPoE or the ATM cell may be passed to PPPoE, which inherently provides authorization, encryption and compression functions (134))
Regarding claim 4, Manik teaches the mobile device of claim 1, wherein the integrated circuit executes the software code in order to encrypt the data packet. (i.e. fig. 1 shows the ethernet packet may be then passed to PPPoE or the ATM cell may be passed to PPPoE, which inherently provides authorization, encryption and compression functions (134))
Regarding claim 5, Manik teaches the mobile device of claim 1, wherein the integrated circuit is coupled to a high speed digital modulator and demodulator. (i.e. fig. 1 shows the ethernet packet may be encapsulated ATM cell (136, 138) for transmission over an ATM network, even though the PHY layer of the protocol stack is not shown it is an inherent portion that must comprise a digital modulator the ATM cell for transmission over the ATM network)
Regarding claim 6, Manik teaches the mobile device of claim 1, wherein the integrated circuit is coupled to a clocking and synchronization module. (i.e. Fig. 1 shows a processor for executing claims instructions and for coordinating packet transfer between networks, a process comprising a clock module for synchronizing instructions and data transfer)
Regarding claim 7, Manik teaches the mobile device of claim 1, wherein the integrated circuit is coupled to a network management module. (i.e. Fig. 1 shows a processor is coupled to the protocol stack and the server and agent which coordinate and perform packet transfer between the networks)
Regarding claim 8, Manik teaches the mobile device of claim 1, wherein the integrated circuit is coupled to a transceiver configured to transmit and receive a radio frequency (RF) millimeter wave. ((i.e. the ATM network inherently and by design utilizes SONET which transports the fixed length ATM cells at a rate up to 40GHz, within the range of MMW)
Regarding claim 9, Manik teaches the mobile device of claim 8, wherein the RF millimeter wave operates at a frequency between 30 GHz and 3,300 GHz. ((i.e. the ATM network inherently and by design utilizes SONET which transports the fixed length ATM cells at a rate up to 40GHz, within the range of MMW)
Regarding claim 10, Manik teaches the mobile device of claim 8, wherein the RF millimeter wave is transmitted between a gyro travelling wave amplifier and a RF millimeter antenna repeater amplifier. (i.e. fig. 1 supports both the ATM network and Ethernet work to be wireless, supporting the CPE having both a WAN wireless and LAN wireless interfaces, in which necessary transceivers support having amplifiers and repeaters; see paragraphs 18 - 20)
Regarding claim 11, Manik teaches a mobile device for wirelessly communicating data over a network using millimeter wave technology, the mobile device comprising: 
 	a plurality of ports; (i.e. fig. 1 shows multiple interfaces (114, 112))
 	a memory storing a software application; 
 	an application programming interface (API) configured to allow data access to the software application; (i.e. fig. 1 shows a DHCP agent and server helps with user configuration of the CPE device; see paragraphs 23, 24)
 	a clocking and synchronization module; (i.e. Fig. 1 shows a processor for executing claims instructions and for coordinating packet transfer between networks, a process comprising a clock module for synchronizing instructions and data transfer)
 	a network management module; (i.e. Fig. 1 shows a processor is coupled to the protocol stack and the server and agent which coordinate and perform packet transfer between the networks)
 	a transceiver configured to transmit and receive a radio frequency (RF) millimeter wave; (i.e. fig. 1 shows multiple interfaces (114, 112) which transmit/receive, ATM cells and Ethernet packets between networks and the ATM network inherently and by design utilizes SONET which transports the fixed length ATM cells at a rate up to 40GHz, within the range of MMW) and 
 	an integrated circuit coupled to the plurality of ports, memory, the API, the clocking and synchronization module, the network management module, and the transceiver, the integrated circuit programmed to: (i.e. fig. 1 shows a processor and memory for saving and executing programmed instructions like the transfer and conversion of packets; see paragraphs 18, 19)
 	receive a data packet from the network at one of the plurality of ports, (i.e. fig. 1 shows the device (102) may receive a packet from a Ethernet network (112, 130))
 	authenticate the data packet by executing the software application, (i.e. fig. 1 shows the ethernet packet may be then passed to PPPoE, which inherently provides authorization, encryption and compression functions (134))
 	encapsulate the data packet into a fixed cell frame by executing the software application, (i.e. fig. 1 shows the ethernet packet may be encapsulated into an ATM cell which is of fixed size and utilized Asynchronous TDM (time division multiplexing)(136, 138))
 	wherein the fixed cell frame is a time division multiple access frame, move the data packet between the plurality of ports at various data rates, and transmit the fixed cell frame to the network using millimeter wave technology. (i.e. the ATM network inherently and by design utilizes SONET which transports the fixed length ATM cells at a rate up to 40GHz, within the range of MMW, the CPE supports moving packets between the Ethernet and ATM networks both support different data rates)
Regarding claim 12, Manik teaches the mobile device of claim 11, further comprising a switch, wherein the integrated circuit utilized the switch to move the data packet between the plurality of ports at various data rates. (i.e. fig. 1 shows the CPE supports moving packets between the Ethernet and ATM networks both support different data rates)
Regarding claim 13, Manik teaches the mobile device of claim 11, wherein the RF millimeter wave has a frequency between 30 GHz to 3,300 GHz. ((i.e. the ATM network inherently and by design utilizes SONET which transports the fixed length ATM cells at a rate up to 40GHz, within the range of MMW)
Regarding claim 14, Manik the mobile device of claim 11, wherein the integrated circuit utilizes the transceiver to transmit the fixed cell frame to the network. (i.e. fig. 1 shows the processor may instruct the WAN interface to transmit the ATM cell over the ATM network)
Regarding claim 15, Manik teaches the mobile device of claim 11, wherein the RF millimeter wave is transmitted between a gyro travelling wave amplifier and a RF millimeter antenna repeater amplifier. (i.e. fig. 1 supports both the ATM network and Ethernet work to be wireless, supporting the CPE having both a WAN wireless and LAN wireless interfaces, in which necessary transceivers support having amplifiers and repeaters; see paragraphs 18 - 20)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
November 21, 2022Primary Examiner, Art Unit 2471